Citation Nr: 1601209	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  09-27 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus Type II (DM), to include as due to exposure to Agent Orange (AO).

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for an eye condition.

6.  Entitlement to service connection for a kidney condition.

7.  Entitlement to service connection for a bilateral shoulder condition.

8.  Entitlement to service connection for a back injury.

9.  Entitlement to service connection for a bilateral leg condition. 
 
10.  Entitlement to service connection for a bilateral foot condition.

11. Entitlement to service connection for a skin condition, to include as due to exposure to AO. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1973 to May 1976.  Following his period of active service, the Veteran immediately transferred into the Reserves and then reenlisted in the US Army Reserve on September 9, 1982.  Final enlistment documents show the Veteran had 2 years, 11 months, and 27 days of active military service and 5 years, 11 months, and 16 days of the total inactive service.  The Veteran was honorably discharged from the U. S. Army Reserves on September 8, 1989.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating determination by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

In September 2010, the Veteran testified at a hearing before a hearing officer at the RO.  A transcript of the hearing is of record.  

In June 2013, the Board remanded this matter for additional development.  

The issues of service connection for a bilateral shoulder condition; a back injury; a bilateral leg condition; a bilateral foot condition; and a skin condition, to include as due to exposure to AO are remanded to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  

FINDINGS OF FACT

1.  The Veteran's hypertension did not have its onset in service, is not related to service, including his claimed herbicide exposure, and did not manifest to a compensable degree within one year of service separation; service connection is not currently in effect for DM.  

2.  The Veteran's DM did not have its onset in service, is not related to service, including his claimed herbicide exposure, and did not manifest to a compensable degree within one year of service separation.

3.  The Veteran's current heart condition is not related to active service or a period of ACDUTRA or INACDUTRA.

4.  The Veteran's current erectile dysfunction is not related to active service or a period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).

5.  The Veteran's current eye disorders are not related to active service or a period of ACDUTRA or INACDUTRA.

6.  The Veteran's kidney disorder did not have its onset in service and is not related to service, including his claimed herbicide exposure; service connection is not currently in effect for DM.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for DM are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for a heart condition are not met.  38 U.S.C.A. §§ 101, 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).

4.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).

5.  The criteria for service connection for an eye disorder, to include myopia, are not met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 , 3.310, 4.9 (2015).

6.  The criteria for service connection for a kidney condition are not met.  38 U.S.C.A. §§ 101, 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in February 2008 to the Veteran.  The letter explained the evidence necessary to substantiate the Veteran's claims for service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, the letter from VA to the Veteran explained how a disability rating is determined for a service-connected disability and the basis for determining an effective date upon the grant of any benefit sought. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c) . This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains all available service treatment records, and private and VA treatment records.  Moreover, in conjunction with the June 2013 Board remand, attempts were made to obtain all of the Veteran's service and personnel treatment records.  In conjunction with the Board remand, NPRC, in April 2014, indicated that all available requested records were shipped to the contracted scan vendor for upload into VA's VBMS (VA's electronic file record system).  The records referenced by NPRC have been downloaded into the system and are available for review.  

As it relates to the issues of service connection for hypertension, DM, a heart condition, erectile dysfunction, an eye condition, and a kidney disorder and the necessity for VA examinations, the Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed disabilities are related to his military service are his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Further, there is significant evidence against these claims, including treatment records currently on file.  Accordingly, the Board finds that referral for VA medical examinations is not warranted. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through testimony at his September 2010 hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21),(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

DM and hypertension, are a "chronic diseases" listed under 38 C.F.R. § 3.309(a).  If present, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and DM or hypertension becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2014); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  The Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam War Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

The list of diseases associated with exposure to certain herbicide agents includes, DM and certain skin disorders, specifically chloracne.  38 C.F.R. § 3.309(e). 

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea in or near the DMZ between April 1, 1968, and August 31, 1971, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been shown by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the current case, the Veteran does not claim exposure to AO as a result of service in Vietnam.  He maintains that he was exposed to AO as a result of having been in close proximity to fellow soldiers who were in Vietnam and came back from Vietnam and were housed in the same areas as the Veteran. The Veteran has specifically indicated that he was not in Vietnam.  As such, the presumptive provisions based upon exposure to AO are not applicable.  

Hypertension

The Veteran maintains that he was diagnosed with borderline hypertension during his period of active service or in the alternative that it is either secondary to his DM or related to his exposure to AO.  

As hypertension is not included in the above-indicated diseases associated with exposure to an herbicide agent, presumptive service connection is not warranted. See 38 C.F.R. § 3.309(e).  Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

A review of the Veteran's service treatment records reveals no complaints, findings, or diagnoses of high blood pressure or hypertension.  At the time of the Veteran's May 1973 service entrance examination, his blood pressure was noted to be 114/74.  At the time of a November 1975 annual examination, normal findings were reported for the heart, with the Veteran's blood pressure noted to be 126/84.  On a November 1975 report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had high or low blood pressure, heart trouble, or palpitation or pound heart.  

There were also no complaints, findings, or diagnoses of hypertension in the years immediately following service.  The Veteran was initially diagnosed as having hypertension in 2002, many decades following his release from service.  

Therefore, the Board finds that the weight of the evidence does not demonstrate continuity of symptomatology of hypertension. 

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is not credible.  As noted above, the Veteran did not report having hypertension in service, with normal blood pressure readings being reported at the time of a November 1975 annual examination, and the Veteran checking the "no" boxes when asked if he had or ever had high or low blood pressure on his November 1975 report of medical history.  Moreover, hypertension was not first diagnosed until 2002.  The above contemporaneous evidence is more probative than his recent assertions that his current hypertension had its onset in service, voiced many years after service and in connection with a claim for disability benefits.  See Curry, 7. Vet. App. at 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).

Moreover, treatment records which have been associated with the claims folder make no reference to any findings of hypertension until decades following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements. 

As to the Veteran's belief that his current hypertension problems are related to his period of service, to include by way of exposure to AO, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the date of onset of the Veteran's hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Consequently, his statements are not probative.  The Veteran has not been shown to have the requisite medical expertise to render a competent medical opinion regarding hypertension.  The question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, there is also no competent medical evidence of record relating any current hypertension to the Veteran's period of service, to include any claimed exposure to AO.  The Veteran is not competent to provide a medical opinion regarding etiology of any currently diagnosed hypertension disorder.  See Jandreau.

In sum, the preponderance of the evidence weighs against a finding that any current hypertension is related to the Veteran's period of service, to include any claimed exposure to AO.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.

As to the Veteran's contention that his hypertension may be secondary to his DM, as service connection is not currently in effect for DM, service connection on a secondary basis is be warranted.  As discussed below, the Board finds that service connection for DM is not warranted.  


DM

The Veteran maintains that his current DM had its onset during service or in the alternative is related to his exposure to AO.    

The Veteran does not claim that he served in Vietnam or Korea.  He asserts that he was exposure to AO because some individuals that he was housed with while in service in Italy had been exposed to AO during their tour in Vietnam.  The Board finds that the record does not demonstrate that he had actual exposure to AO during service and therefore the provisions of presumption provisions of 38 C.F.R. § 3.309 with regard to exposure to during service in Vietnam or Korea are not applicable in this case.  

A review of the Veteran's service treatment records reveals no complaints, findings, or diagnoses of DM.  At the time of a November 1975 annual examination, there were no notations of DM, with normal sugar and albumin findings being reported at that time.  On a November 1975 report of medical history, the Veteran checked the "no" box when asked if he had or had ever had frequent urination.  There were no notations in the "notes" section of the report relating to DM or symptoms associated with DM.  

There were also no complaints, findings, or diagnoses of DM in the years immediately following service.  The Veteran was initially diagnosed as having DM in 2002, many decades following his release from service.  

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service is not credible.  As noted above, the Veteran did not report having DM, with no findings indicative of DM being reported at the time of a November 1975 annual examination, and the Veteran checking the "no" boxes when asked if he had frequent urination.  Moreover, DM was not first diagnosed until 2002.  The above contemporaneous evidence is more probative than his recent assertions that his current DM may have had its onset in service, voiced many years after service and in connection with a claim for disability benefits.  See Curry, 7. Vet. App. at 68 (1994).

Moreover, treatment records which have been associated with the claims folder make no reference to any findings of DM until decades following service.   See Maxson, supra; see also Mense, supra. 

As to the Veteran's belief that his current DM is related to his period of service, to include by way of exposure to AO, although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the date of onset of the Veteran's DM, falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Consequently, his statements are not probative.  The Veteran has not been shown to have the requisite medical expertise to render a competent medical opinion regarding DM.  The question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

For the above reasons, the Board finds that the weight of the evidence does not demonstrate that DM was incurred in service, that DM was manifested to a compensable degree within one year after discharge, or that symptoms of DM have been continuous since service, and service connection is not warranted.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, there is also no competent medical evidence of record relating any current DM to the Veteran's period of service, to include any claimed exposure to AO.  The Veteran is not competent to provide a medical opinion regarding etiology of any currently diagnosed DM disorder.

In sum, the preponderance of the evidence weighs against a finding that any current DM is related to the Veteran's period of service, to include any claimed exposure to AO.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.

Erectile Dysfunction

The Veteran maintains that his current erectile dysfunction had its onset during service or in the alternative is related to his exposure to AO or his DM.  

As erectile dysfunction is not included among the diseases associated with exposure to an herbicide agent, presumptive service connection is not warranted. See 38 C.F.R. § 3.309(e).  Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

A review of the Veteran's service treatment records reveals no complaints, findings, or diagnoses of erectile dysfunction.  At the time of a November 1975 annual examination, normal genitourinary findings were reported.  On a November 1975 report of medical history, there were no notations relating to erectile dysfunction.  There were also no complaints, findings, or diagnoses of erectile dysfunction in the years immediately following service.  

Therefore, the clinical evidence does not reflect continuity of symptomatology, for reasons clearly noted above, with significant evidence against such a finding.

As to the Veteran's belief that his current erectile dysfunction is related to his period of service, to include by way of exposure to AO, although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the date of onset of the Veteran's erectile dysfunction falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Consequently, his statements are not probative.  The Veteran has not been shown to have the requisite medical expertise to render a competent medical opinion regarding erectile dysfunction.  The question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, there is also no competent medical evidence of record relating any current erectile dysfunction to the Veteran's period of service, to include any claimed exposure to AO.  The Veteran is not competent to provide a medical opinion regarding etiology of any currently diagnosed erectile dysfunction.

In sum, the preponderance of the evidence weighs against a finding that any current erectile dysfunction is related to the Veteran's period of service, to include any claimed exposure to AO.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.

As to the Veteran's contention that his erectile dysfunction may be secondary to his DM, as service connection is not currently in effect for DM, service connection on a secondary basis would not be warranted.

Heart Condition

The Veteran maintains that his current heart condition had its onset during service or in the alternative is related to his exposure to AO.

The record shows diagnoses of left ventricular hypertrophy, an enlarged atrium, and mild pulmonic regurgitation, which are not included among the diseases associated with exposure to an herbicide agent, presumptive service connection is not warranted. See 38 C.F.R. § 3.309(e).  As noted above, the Board finds that the record does not demonstrate that he had actual exposure to AO during the service and therefore the provisions of presumption provisions of 38 C.F.R. § 3.309 with regard to exposure to during service in Vietnam or Korea are not applicable in this case.  Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

A review of the Veteran's service treatment records reveals no complaints, findings, or diagnoses of heart problems.  While the Veteran was seen for chest pain in December 1973, x-rays taken at that time were normal.  At the time of a November 1975 annual examination, normal findings were reported for the heart.  On a November 1975 report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had heart trouble or palpitation or pounding heart.  The examiner did note that the Veteran had had chest pain in the past in the "notes" section of the report.  There were also no complaints, findings, or diagnoses of a heart condition in the years immediately following service.  An echocardiogram performed in May 2011 revealed concentric left ventricular hypertrophy, an enlarged atrium, and mild pulmonic regurgitation.  

Therefore, the clinical evidence does not reflect continuous symptoms since service, for reasons clearly noted above, with significant evidence against such a finding.

As to the Veteran's belief that his current heart condition is  related to his period of service, to include by way of exposure to AO, although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the date of onset of the Veteran's heart condition falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Consequently, his statements are not probative.  The Veteran has not been shown to have the requisite medical expertise to render a competent medical opinion regarding a heart condition.  The question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, there is also no competent medical evidence of record relating any current heart condition to the Veteran's period of service, to include any claimed exposure to AO.  The Veteran is not competent to provide a medical opinion regarding etiology of any currently diagnosed heart condition.

In sum, the preponderance of the evidence weighs against a finding that any current heart condition is related to the Veteran's period of service, to include any claimed exposure to AO.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.


Eye

The Veteran maintains that he currently has an eye disorder which is either related to his period of service or is as a result of his diabetes.  

The Veteran maintains that he was stuck in the eye with a pugil stick during basic training in 1973 and that he has had eye problems since this time.  

A review of the Veteran's service treatment records reveal no findings of an eye injury during his period of active service.  At the time of his May 1973 service entrance examination, the Veteran was noted to have 20/20 vision.  The Veteran was again noted to have 20/20 vision at the time of a November 1975 annual examination.  On his November 1975 report of medical history, the Veteran checked the "no" box when asked if he had or had ever had eye trouble.  There were no reports or findings of eye problems in the "notes" section of the report.  There were also no reports of eye injuries in Reserve records added to the record.  

Therefore, the clinical evidence does not reflect an eye disorder had its onset in service and the weight of the evidence does not demonstrated symptoms since service.  While the Veteran has contended that he suffered an eye injury in service, the contemporaneous evidence shown in the service medical records demonstrate that the Veteran did not suffer an eye injury in service.  The Board finds that the contemporaneous service treatment records are more probative that the Veteran's contentions regarding an eye injury in service made in connection with his claim for benefits.  

As to the Veteran's belief that his eye disorder is related to his period of service, although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the date of onset of the Veteran's heart condition falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Consequently, his statements are not probative.  The Veteran has not been shown to have the requisite medical expertise to render a competent medical opinion regarding an eye disorder.  The question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, there is also no competent medical evidence of record relating any current eye disorder to the Veteran's period of service.  The Veteran is not competent to provide a medical opinion regarding etiology of any currently diagnosed eye disorder.

With regard to refractive error, congenital or developmental defects as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  There is no competent evidence of record linking any other current eye disorder which may be present to the Veteran's period of service.

In sum, the preponderance of the evidence weighs against a finding that any current eye disorder is related to the Veteran's period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.

As to the Veteran's contention that any current eye disorder may be secondary to his DM, as service connection is not currently in effect for DM, service connection on a secondary basis would not be warranted.

Kidney Disorder

The Veteran maintains that his current kidney condition is related to his exposure to AO in service or is related to his DM.  

The claimed kidney condition is not included among the diseases associated with exposure to an herbicide agent, presumptive service connection is not warranted. See 38 C.F.R. § 3.309(e).  As noted above, the Board finds that the record does not demonstrate that he had actual exposure to AO during the service and therefore the provisions of presumption provisions of 38 C.F.R. § 3.309 with regard to exposure to during service in Vietnam or Korea are not applicable in this case.  Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

A review of the Veteran's service treatment records reveals no complaints, findings, or diagnoses of kidney problems.  At the time of a November 1975 annual examination, normal genitourinary findings were reported.  On a November 1975 report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had a kidney stone or blood in his urine.  There were no reports of kidney problems in the "notes" section of the report.  There were also no complaints, findings, or diagnoses of kidney problems in the years immediately following service.  

At his September 2010 hearing the Veteran indicated that he had been told by a private physician that his kidney problems were as a result of his DM, which had its onset in 2002.  

Therefore, the clinical evidence does not reflect continuous symptoms since service, for reasons clearly noted above, with significant evidence against such a finding.

As to the Veteran's belief that his current kidney disorder is related to his period of service, to include by way of exposure to AO, although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the date of onset of the Veteran's kidney condition falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Consequently, his statements are not probative.  The Veteran has not been shown to have the requisite medical expertise to render a competent medical opinion regarding a kidney condition.  The question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, there is also no competent medical evidence of record relating any current kidney condition to the Veteran's period of service, to include any claimed exposure to AO.  The Veteran is not competent to provide a medical opinion regarding etiology of any currently diagnosed kidney condition.

In sum, the preponderance of the evidence weighs against a finding that any current kidney condition is related to the Veteran's period of service, to include any claimed exposure to AO.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.

As to the Veteran's contention that his erectile dysfunction may be secondary to his DM, as service connection is not currently in effect for DM, service connection on a secondary basis would not be warranted.


ORDER

Service connection for hypertension is denied.  

Service connection for DM is denied.

Service connection for a heart condition is denied.  

Service connection for erectile dysfunction is denied. 

Service connection for an eye condition is denied.

Service connection for a kidney condition is denied.  


REMAND

As it relates to the issue of service connection for a skin disorder, the Board notes that the Veteran was treated on several occasions in service for pseudofolliculitis barbae.  The Veteran has reported having a rash on his body, including his face, which he maintains has been present since service.  The Veteran has not been afforded a VA examination to determine the etiology of any current skin disorder, including a rash, and its relationship, if any, to his period of service.  

As it relates to the issues of service connection for back, leg, shoulder and foot disorders, the Board notes that the Veteran has indicated that these disabilities arose out of the duties which he performed during his period of active service, including mail delivery, and his playing football in the Army.  He has also indicated that he reinjured his back while performing Reserve duty.  

In support of his claim, the Veteran submitted a July 2013 letter from his sister, D. H., who indicated that in May 1976, when the Veteran was released from the Active Army, he came back home, where he served in the local Army Reserves and later in the Army Reserves Unit in Lawton, Oklahoma in October 1981.  She stated that from the time he was released from the Active Army and serving in the Army Reserves, he complained about the pain in his back, shoulders and feet.  She noted that as the years progressed the pain increased and for years he just endured it.

In a July 2013 letter, H. H., the Veteran's brother-in-law, indicated that when he met the Veteran on or about July 1976, he appeared to be in good health.  But as time progressed and his being assigned to the 383d Engineer Company, he confided in him about the pain in his back, legs, feet and shoulders.  His MOS was 12B10.  He noted that their duties as a 12B10, Army Combat Engineer, consisted of constructing fixed and floating bridges, operating and being transported in Military Tactical and Tracked Vehicles in rugged terrain, performing long strenuous physical labor, building offensive and defensive fortifications, and uploading and offloading heavy equipment to and from high wheeled vehicles.  He stated that the Veteran ignored his pains and did not seek medical treatment.  He indicated that in late 1976, and through the years, the Veteran confided in him and his wife that he had trouble getting out of bed and sleeping and was depressed.  He noted that in October 1981, the Veteran relocated to Lawton, Oklahoma and joined the 95th Division Training.  He stated that the Veteran told him that while he was assigned to the 95th Division Training, he injured his lower extremities on two occasions. while performing military physical fitness exercises during his off duty time.  

In an August 2015 letter, J. J., D.C., indicated that the Veteran reported chronic low back pain with radicular pain which began after years served in the US Army.  She further indicated that he also recalled daily micro traumas, including ruck marching with added weight up to excess 70 lbs., extensive running in ill-fitting footwear, physical combat drills, and other daily traumas that added stress to the discs and joints of the body.  She indicated that it was her professional opinion that it was more than likely than not that the Veteran's chronic symptoms had a direct correlation with his time served in the US Army.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381   (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  To date, the Veteran has not been afforded VA examinations with regard to the above claims,  Both the Veteran and his representative have requested that VA examinations be performed.  Based upon the above, the Veteran should be afforded a VA examination to determine the nature and etiology of any current skin, back, leg, foot, or shoulder disorders, and their relationship, if any, to his period of service, to include any period of ACDUTRA and/or INACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to assist in determining the nature and etiology of any current low back, leg, foot, and/or shoulder disorder.  The entire record should be made available to the examiner for review.  All necessary tests should be performed.  The examiner is requested to offer the following opinion:

The examiner should set for the diagnosis for the claimed low back, leg, foot and shoulder disorders.  Is it at least as likely as not (50 percent probability or greater) that any current low back, leg, foot, or shoulder disorder, if found, had its onset in service or is otherwise related to the Veteran's service, to include due to disease or injury during a period of ACDUTRA or due to injury during a period of INACDUTRA?

Complete detailed rationale is requested for each opinion that is rendered.

2.  Schedule the Veteran for a VA skin examination, by a physician, to determine the nature and etiology of any current skin disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available for review and the examiner should note such review in his/her report. 

The examiner is requested to render the following opinions:  Does the Veteran currently have any skin disorder?  If so, is it at least as likely as not (50 percent probability or greater) that the Veteran's current skin disorder(s) had its onset in service or is otherwise related to his period of service, to include the inservice findings of pseudofolliculitis barbae during his period of active service? 

Complete detailed rationale must accompany any opinion that is rendered.

3.  Following the completion of the above to the extent possible, the RO should readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


